         Case 1:19-cr-00561-LAP Document 340 Filed 07/14/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                 No. 19-CR-561 (LAP)
-against-
                                                 No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                         ORDER
                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Mr. Garbus’s letter dated July

12, 2021.     (See dkt. no. 339.)      The parties shall confer and

propose by letter a briefing schedule for the bail application

made on Mr. Donziger’s behalf.

SO ORDERED.

Dated:       July 14, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
